Title: To George Washington from Brigadier General Henry Knox, 30 September 1779
From: Knox, Henry
To: Washington, George


        
          West point 30th September 1779
        
        In obedience to your Excellency’s directions to us the subscribers we in Company with Brig. Genl Wayne reconnoitred the Enemy’s

posts at Stoney and Verplanks points. We first took a general view of the two places from the Donderbergh. after which we took a more close view of Stoney point on the north side from a peice of Ground which we estimated at about 800 yards distance. it may be more or less as we had not instruments to measure it. We then view’d the Works on the West side from the bare Hill at the distance perhaps from 14 to 1600 yards, and from the low ground on the south side.
        The Grounds on the North and West side appear to be the most advantageous places for batteri[e]s, altho’ possibly other spots may be found which might serve the same purpose in an inferior degree—But the distance from the nearest place which ⟨is⟩ to the North appears to be such that the making a breach with cannon would be a very uncertain event; but the palisades and ⟨fascines⟩ could be destroy’d by cannon and the block houses ruin’d with the United effects of shot and shells. For this purpose we think it would be necessary to have 15 or 16 heavy Cannon and eight or ten mortars and howitzers—An Estimate of the quantity of Ammunition requisite for a ten days Siege and an account of the quantity in this post and the neighbourhood are Subjoind—from which veiw your Excellency will be able to judge of the quantity that will remain for this post after such a consumption.
        It may perhaps be unnecessary to mention That the Investiture must be made with a force superior to what the Enemy can bring to the releif of the place; That Wo[r]ks must be constructed for the security of the troops and batteries; and that the road leading from West to Stony point by Clements must be made passable for the Artillery and Stores.
        The Enemy have demolished a number of their Works on Verplanks point and at present appear to retain only the Redoubt de La Fayette and another to the North of it with some lines between—It would not be very difficult to erect batteries which probably would disposses them of Verplanks point.
        
          H. Knox
        
      